DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/24/2021 has been entered. Applicant has amended claims 1-6, 8, 11-12, 14, 17, and 19. No new claims have been added. Claim 20 is previously canceled. Claims 1-19 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/24/2021.
Response to Arguments
Applicant’s arguments, seepages 6-13, filed 11/24/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.

Regarding laparoscopy…
	Although Applicant acknowledges that para [0260] of Ouyang mentions laparoscopy, Applicant argues that Ouyang the configuration of Ouyang is not suitable for laparoscopy. The examiner respectfully disagrees. Para [0260] states that “the techniques described herein can be used for other types of direct optical visualization of the human body including….laparoscopy”. Therefor the configuration of Ouyang is indeed suitable for laparoscopy.
Regarding the camera and light source…

Regarding Ouyang failing to be a stand-alone device…
	Applicant argues that Ouyang fails to yield a stand-alone device containing the functions required for the maneuvering and initial incision for key-hole surgery and thus cannot be said to teach every element of the claim. The examiner respectfully disagrees. The device of Ouyang is a stand-alone device that is independently operable. Page 8 of Applicant’s spec states that “Figure 7 is an example of the system residing within the camera 10 thus enabling the camera to be operable as a stand-alone unit, independently of remote devices. To be clear, the laparoscopic camera of the invention can operate to display, manage and record images as a self-contained unit without the need of any external devices or connections such as cables, light source, camera control units or monitors.” The device of Ouyang runs on a rechargeable battery, and has a display, and camera & light controls on the handle. In addition, there are no external cables for the light source or camera. Therefore, the device is independently operable and a stand-alone device. In addition, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 2145 (VI)).

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “on one or more limb” and “on the surface of the limb”. The examiner believes “on one or more limbs” and “on the surface of the one or more limbs” are the correct words to use here. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 7 recites “wherein the operable interface has a display”.  The claim does not specific a further limitation of the subject matter claimed, since claim 1 already recites “an operable interface having a display” (see MPEP 608.01(n) (IIII)).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang").

Regarding claim 1, Ouyang discloses in Fig. 1 A laparoscope independently operable and a stand-alone device (Fig. 1-device 100), the laparoscope comprising: 
	a body (Fig. 1- cannula 102) having a distal end for locating in a patient (Fig. 17A - distal tip 120) and a proximal end for handling the laparoscope outside the patient (Fig. 1- handle body 108), and a limb extending therebetween to define a longitudinal axis (Fig. 1 –shaft 122), and wherein the limb has a uniform circular cross-section along its length (Fig. 1 –shaft 122); 
	a camera (Fig. 17A-camera module) and a light source (Fig. 17A- LED 1722), located adjacent the distal end (Fig. 17A-housing 600), wherein the camera is positioned on said longitudinal axis and arranged to provide a view off-axis (Fig. 17A-camera module; see [0129]- In FIG. 17A, it can be seen that camera 1710 is tilted up at an angle of, e.g., 12 degrees from the longitudinal axis of the tip body or housing 600 . The upwards tilting of the camera increases the effective field of view of the device); 
	an operable interface having a display (Fig. 1- Fig. 1- handle body 108 & display 110), located adjacent the proximal end, for operating the camera and/or light source (see [00115]- Further details of the user interface which includes the buttons 210 , 212 and 214 as well as the interactive touch screen display 110); and although the embodiment of Fig. 1 does not expressly teach 
	a processor and data storage located in the body and operable to provide an interface for managing the camera, light source and recording images, the embodiment of Fig. A14B of Ouyang does have a processor and data storage located in the body and operable to provide an interface for managing the camera, light source and recording images (Fig. A14B- processor A1439 & Fig. A14B - memory A1437).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 1 of Ouyang to include the processor and data storage, as seen above in the embodiment of Fig. A14B of Ouyang. It would have been advantageous to make the combination in order to transfer data such as video or still captures ([0239] of Ouyang).
The device of the embodiment of Fig. 1, as modified by the embodiment of Fig. A14B will hereinafter be referred to as modified Ouyang.
Regarding claim 2, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the camera is positioned on an axis (Fig. 6- camera assembly 640), defined by the body extending proximal and distal ends, and is maneuverable for enabling an area around the distal end to be viewed ([0130] - the device 100 is rotated about its longitudinal axis by the doctor or medical professional).  
Regarding claim 3, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a lens is provided adjacent the distal end (Fig 17A- camera module 1710, and although the embodiment of Fig. 17A of Ouyang does (Fig. 21B; see [0132] - camera module 2010… results in enhanced imaging quality).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the lens arranged to co-operate optically with the camera of laparoscope to optimize image quality, as seen in the teachings above of Fig. 21B of Ouyang. It would have been advantageous to make the combination in order to reduce problems during imagining ([0132] of Ouyang).
Regarding claim 4, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light source is positioned offset from the axis defined by the body extending between the proximal and distal ends (Fig. 17A- LED 1722).  
Regarding claim 5, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a plurality of light sources are configured on one or more limb and at least one light source is configured on the surface of the limb at the distal end to indirectly illuminate a subject to be viewed by the camera such that a field of view of the camera can be illuminated, at least in part, by incident light ([0129]- A light guide 1720 is also used to diffuse light from one or more LEDs, such as LED 1722).  
Regarding claim 6, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light source is maneuverable for directing emitted light towards a center of the field of view of the camera ([0040] - according to some embodiments a brightness control button is included with which a user can make a selection from at least three different illumination levels from the light delivery system).  
Regarding claim 7, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has a display (Fig. 1 - display 110). 
Regarding claim 8, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has control buttons ([0040]- the handle including a plurality of buttons to control a plurality of features of the apparatus).
Regarding claim 13, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 1 of Ouyang does not expressly teach having a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server, the embodiment of Fig. 32 of Ouyang does teach of a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server (Fig. 32; see [0140] - The handle 100 includes a wireless transmitter 3212 and the eternal monitor 3210 includes a wireless receiver).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server, as seen above in the teachings of the embodiment of Fig. 32 of Ouyang. It would have been advantageous to make the combination in order to transmit images and video by a wireless connection ([0140] of Ouyang).
Regarding claim 14, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 1 of Ouyang does not expressly teach having a communication module configured to enable remote wireless configuration of at least one of the camera, light source, or data, the embodiment of Fig. 32 of Ouyang does teach having a communication module configured to enable remote wireless configuration of at least one of the camera, light source or data ([0140] - according to some embodiments, a device such as a smart phone 3220, a tablet computer 3222, a mobile computer, or other mobile device having wireless and display capabilities are used to view the images and/or video).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include a communication module having a communication module configured to enable remote wireless configuration of at least one of the camera, light source, or data, as seen above in the teachings of the embodiment of Fig. 32 of Ouyang. It would have been advantageous to make the combination in order to transmit images and video by a wireless connection ([0140] of Ouyang).
Regarding claim 16, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the laparoscope is independently operable and a stand-alone device (Fig. 1- device 100; Fig. 2- rechargeable battery 220; [0260]- the techniques described herein can be used for other types of direct optical visualization of the human body including… laparoscopy).
Regarding claim 17, Ouyang discloses a sheath configured to enclose a laparoscope according to claim 1 (Fig. A7C - sampling sheath A124), said sheath comprising: 
a distal end (Fig. A8) configured to receive the distal end of the laparoscope and cooperate with the camera and the light source (Fig. A8- A 108 A and/or the illumination device A 108 B); and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 7C – sampling sheath A124).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of  
U.S. Publication No. 2016/0345802 to Nir et al. (hereinafter “Nir”).
Regarding claim 9, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein a plurality of cameras are provided.
However, Nir teaches of an analogous endoscopic device wherein a plurality of cameras are provided ([0143] - any of the embodiments described herein can comprise one or a plurality of cameras).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a plurality of cameras, as seen above in the teachings of Nir.  It would have been advantageous to make the combination in order to combine the images  to form a unitary two dimensional display, a unitary three dimensional display or to provide a stereoscopic display ([0144] of Nir).
Regarding claim 10, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the processor is configured to move the field of view of the camera
However, Nir teaches of an analogous endoscopic device wherein the processor is configured to move the field of view of the camera (see [0138] - Said digital maneuvering is provided by means of an image processing means that processes the image to provide change in the field of view) in response to operation of the interface (see [0047] - said maneuvering of said field of view is commanded by… typing on a keyboard).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2013/0128223 to Wood et al. (hereinafter "Wood").
Regarding claim 11, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the processor is configured to adjust at least one of a focus, a depth of field, or an image parameter 
However, Wood teaches of an analogous endoscopic device wherein the processor is configured to adjust at least one of a focus, a depth of field or an image parameter ([0095] - The processor 42 detects the image state of focus and drives voltage to the liquid lens 18 to obtain the sharpest image).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a processor able to adjust a focus, as seen above in the teachings of Wood. It would have been advantageous to make the combination in order to reduce, to a certain extent, shaking or jitter effects during image capture, to significantly minimize the incidence of jitter ([0095] of Wood).
Regarding claim 12, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the camera and the light source are adapted to see in low-light conditions. 
However, Wood teaches of an analogous endoscopic device wherein the camera and the light source are adapted to see in low-light conditions ([0104] - For example and under low light conditions, it may be preferable to increase an amount of brightness captured by the imager 20).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the camera and light source are adapted to see in low-light conditions, as seen above in the teachings of Wood.  It would have been advantageous to make the combination in order to transmit the capture image under low light condition ([0104] of Wood).
Claims 15 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2005/0077688 to Voegele et al. (hereinafter “Voegele”).
Regarding claim 15, modified Ouyang teaches the claimed invention as discussed above concerning 1, but modified Ouyang does not expressly teach wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body 
However, Voegele teaches of an analogous endoscopic device wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body (Fig. 4 - trocar obturator 14 & tube 162).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the distal end having a trocar tip and the laparoscope adapted to provide an opening in a body, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele).
Regarding claim 18, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach a case configured to enclose a laparoscope according to claim 1 for laparoscopic use, said case comprising: 
a distal end having a trocar tip and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein.
49.	However, Voegele teaches of an analogous endoscopic device including a case (Fig. 4 - trocar cannula 12), said case comprising: 
a distal end having a trocar tip (Fig. 1 - distal end portion 20) and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein (Fig. 4 – seal assembly).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Regarding claim 19, Ouyang, as modified by Voegele, teaches the case according to claim 18, and Ouyang further discloses wherein the distal end of the laparoscope (Fig. 1-tip 120) and cooperate with the camera (Fig. 6- camera assembly 640) and the light source therein (Fig. 6- LEDs 630 and 632) and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 6- sliding connector 106 & handle body 108).
 Ouyang does not expressly teach wherein the distal end of the case is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source 
However, Voegele teaches of an analogous endoscopic device including a case wherein the distal end of the case is configured to receive the distal end of the laparoscope (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case wherein distal end of the case is configured to receive the distal end of the laparoscope, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/3/21